Title: From Joseph Carrington Cabell to John Hartwell Cocke, 4 July 1826
From: Cabell, Joseph Carrington
To: Cocke, John Hartwell


My dear Cocke,
Charlottesville.
4 July. 1826.
Archer carried my mare down to Mr Strange’s to-day, and will get to Bremo to-night on his way home. I have taken the liberty to desire Mr Strange whom I saw yesterday to send the mare over to Bremo when he thinks it will be proper to do so, and I will send down for her as soon as you will be good enough to inform me of it, when I hope you will do when she gets to Bremo.I believe Mr Jefferson has at length taken his leave of this world. It is probable that he died sometime in the night. Mr Garrett has gone up, & will inform us in an hour. You may imagine what a gloom it will throw over this day. I was dreadfully shocked when I heard he was sinking rapidly on the 2d which I learnt at Enniscorthy. On yesterday evening I rode up with P. Minor, but did not see him, as none but the family were  admitted. I saw Jefferson & Dunglison. Mr Jefferson was then in a state of general insensibility, but could by exertion be roused to know what was passing. His death is that of a Philosopher. His great wish throughout his illness has been to live till the 4th July and to be buried on that day. Yesterday he started up and said this is the 4th July, with his countenance lightened into pleasure. He desired to be buried without parade. He directed his coffin to be made on yesterday morning: & had all his keys put under his head. He has frequently declared that he did not wish to live any longer than the 4th July; & was not afraid to meet death.  The night before last he said I resign myself to my God, & my child to my country. I wish his family may not lose greatly by his death at this time. This is the only source of regret with me, except the loss of his society occasionally. It is time that he should resign this world to younger men. When could he depart more happily for his own reputation. Is there not something very impressive in the circumstance of his dying on the 50th Anniversary. I take it for granted that he lived till  12 at night, and that he cannot survive this day. I shall stay to see his remains interred & proceed immediately home. Pray write me fully. My best wishes to Mrs Cocke & all the family.Truly yoursJoseph C. Cabell